TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-02-00584-CR


Bobby Mitchell, Appellant

v.


The State of Texas, Appellee






FROM THE DISTRICT COURT OF CALDWELL COUNTY, 274TH JUDICIAL DISTRICT

NO. 2001-155, HONORABLE JACK ROBISON, JUDGE PRESIDING



M E M O R A N D U M   O P I N I O N

A jury found appellant Bobby Mitchell guilty of two counts of sexual assault, two
counts of indecency with a child by contact, and one count of indecency with a child by exposure. 
See Tex. Pen. Code Ann. § 21.11 (West 2003), § 22.011 (West Supp. 2004).  The district court
imposed a five-year prison term and a $5000 fine for each count.  Appellant's only contention on
appeal is that the court erred by overruling his motion to sever.  We will overrule the contention and
affirm the conviction.
The indictment contained seven counts alleging offenses against three complainants
committed on six different dates. (1)  Appellant filed a pretrial motion to sever.  At a hearing, the State
agreed that appellant was entitled to a severance with respect to the four counts alleging offenses
committed before September 1, 1997.  See Tex. Pen. Code Ann. 3.04(a) (West 2003) (mandatory
severance).  The court denied the severance motion with respect to the three counts alleging offenses
committed after September 1, 1997.  See id. § 3.04(c) (discretionary severance). (2)  Subsequently, on
the day trial began, appellant withdrew the severance motion in open court and announced his desire
to be tried on all counts in a single proceeding.
Because appellant voluntarily withdrew the motion to sever, no error is presented. 
The point of error is overruled and the judgment of conviction is affirmed.


				__________________________________________
				W. Kenneth Law, Chief Justice
Before Chief Justice Law, Justices B. A. Smith and Patterson
Affirmed
Filed:   April 22, 2004
Do Not Publish 
1.        The jury found appellant not guilty on one count of sexual assault and, in conformity to the
court's charge, did not reach the count alleging attempted sexual assault.
2.        Subsection (c) became effective on September 1, 1997, and applies only to offenses committed
on or after that date.